In The

                               Court of Appeals
                    Ninth District of Texas at Beaumont
                           ____________________
                              NO. 09-15-00528-CV
                           ____________________

                 MICHAEL JOHNSTON BAKER, Appellant

                                        V.

                      SARA NICOLE CURPHY, Appellee
_______________________________________________________________________

                    On Appeal from the 410th District Court
                         Montgomery County, Texas
                       Trial Cause No. 14-04-03890-CV
________________________________________________________            _____________

                          MEMORANDUM OPINION

      In an appeal from a final judgement for divorce and for custody and support

of the parties’ children, Michael Johnston Baker contends that he is entitled to a

new trial—either because the trial court failed to make a record of a portion of the

proceedings or because a record was made but has been lost or destroyed. We

conclude Baker’s issues lack merit, and we affirm the trial court’s judgment.

      In suits affecting the parent-child relationship, a “record shall be made as in

civil cases generally unless waived by the parties with the consent of the court.”

                                         1
Tex. Fam. Code Ann. § 105.003(c) (West 2014). “A party, however, may waive

the making of a record by express written agreement or by failing to object to the

lack of a record during the hearing.” In re D.J.M., 114 S.W.3d 637, 639 (Tex.

App.—Fort Worth 2003, pet. denied). Baker argues that In Re D.J.M. is

distinguishable because the judgment in that case recited that the record of

testimony was waived by the parties. See id. Whereas, the judgment in this case

states, “[t]he record of testimony was duly reported by the court reporter for the

[410th] Judicial District Court of Montgomery County, Texas.”

      The reporter’s record includes three hearings: (1) an April 17, 2014 hearing

on a motion for a protective order and temporary custody and support orders; (2) a

July 31, 2014 hearing on an application for a modified protective order; and (3) the

final divorce hearing held on March 25, 2015. The exhibits admitted at each

hearing have been included in the reporter’s record. Baker complains that the

March 25, 2015 divorce hearing is incomplete. The reporter’s record of the divorce

hearing begins with the notation “(DISCUSSION OFF THE RECORD)”. The

court reporter then began recording the proceedings, after which the trial court

swore in the witnesses, and Curphy’s counsel recited into the record the trial

court’s findings on the property division, custody, and support. Baker’s counsel

sought and obtained clarification on several points. Curphy and Baker each

                                         2
testified with regard to whether the property division was just and right and

whether the custody and support orders were in the best interests of the children.

At one point in the hearing, the trial court referred to the petitioner’s exhibit list,

asked Baker’s counsel if he had seen all of the exhibits, and stated:

            And these were all considered by the Court and they were
      admitted as exhibits for the Court’s consideration, along with, off the
      record, we had a good hour, two hours of discussion with counsel and
      proffers of proof.

             And based upon all of this evidence and the proffers of counsel
      is the underlying basis and, of course, my knowledge of the history of
      the case and prior orders and findings by the Court, including the
      protective order, was the basis of my rulings and decisions. Okay?

      The record before us demonstrates that Baker did not object to the Court’s

failure to make a record of the proffers of proof, nor did Baker attempt to make a

bill of exception to create a record showing the objections that he lodged to the

exhibits during the proceedings that were not reported. See Gray v. Gray, 971
S.W.2d 212, 218 (Tex. App.—Beaumont 1998, no pet.). Further, Baker has not

shown that any oral testimony was not recorded. See Stubbs v. Stubbs, 685 S.W.2d
643, 645 (Tex. 1985) (explaining that making a record “means that all oral

testimony must be recorded”). Baker did not bring to the trial court’s attention that

he objected to the manner in which the final hearing was handled at the time of the

hearing, when the trial court may have addressed his concerns. We conclude that

                                          3
Baker did not preserve this issue for appellate review. See Tex. R. App. P. 33.1;

see also Sareen v. Sareen, 350 S.W.3d 314, 316 (Tex. App.—San Antonio 2011,

no pet.) (holding that the complaining party must object to the court reporter’s

failure to record testimony). We overrule issue one.

      In issue two, Baker contends that if a record was made but was not

produced, he is entitled to a new trial because the record was lost or destroyed

through no fault of his own. See generally Tex. R. App. P. 34.6(f). Rule 34.6(f) is

inapplicable where the hearing was never recorded in the first place. Nabelek v.

Dist. Attorney for Harris Cty., 290 S.W.3d 222, 230 n.9 (Tex. App.—Houston

[14th Dist.] 2005, pet. denied). We overrule issue two and affirm the trial court’s

judgment.

      AFFIRMED.


                                              ________________________________
                                                     CHARLES KREGER
                                                           Justice

Submitted on September 15, 2016
Opinion Delivered September 22, 2016

Before Kreger, Horton, and Johnson, JJ.




                                          4